         Case 7:16-cv-02417-PMH Document 127 Filed 06/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMUEL J. SMOLEN, JR.,

                                  Plaintiff,

                      -against-                                ORDER OF SERVICE

 C.O. M. WESLEY, et al.,                                       16-CV-02417 (PMH)

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated at Sullivan Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983 and state law, alleging that Defendants violated his rights while he was

incarcerated at Green Haven Correctional Facility. By order dated April 4, 2016, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. (Doc. 4). On

June 2, 2020, I ordered that counsel for the represented Defendants provide the addresses for

Defendants Hobson, Scharfenburg, Dunn, and Empire State Ambulance. Defendants Scharfenburg

and Dunn were served with Plaintiff’s Complaint, (see Docs. 66 and 67) but were never served

with Plaintiff’s Amended Complaint. Defendants Scharfenburg and Dunn have not appeared in

this action. Defendants Hobson and Empire State Ambulance were never served with Plaintiff’s

Complaint or Amended Complaint. By letter dated June 16, 2020 counsel for the represented

Defendants provided addresses for the aforementioned unserved Defendants. (Docs. 124 and 125).

       Because Plaintiff has been granted permission to proceed in forma pauperis (IFP), he is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717

F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)).
         Case 7:16-cv-02417-PMH Document 127 Filed 06/17/20 Page 2 of 4



        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and, as to Defendants Scharfenburg and Dunn, service of the Amended Complaint

on these Defendants was not previously ordered, (see Doc. 77), and as to Defendants Hobson and

Empire State Ambulance, Plaintiff was not previously provided an accurate address for these

Defendants. The Court therefore extends the time to serve these four Defendants with Plaintiff’s

Amended Complaint until 90 days after the date the summons is issued. If the complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As

long as the [plaintiff proceeding IFP] provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of

time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Hobson and Empire State Ambulance

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        The Clerk of Court is further instructed to deliver to the U.S. Marshals Service all

documents necessary to effect service on Defendants Hobson and Empire State Ambulance.

                                                  2
            Case 7:16-cv-02417-PMH Document 127 Filed 06/17/20 Page 3 of 4



           The Clerk of Court is also instructed to mail a copy of the amended complaint to

Scharfenburg and Dunn, with an address to be provided.1

                                                           SO ORDERED:

Dated:       New York, New York
             June 17, 2020

                                                          PHILIP M. HALPERN
                                                          United States District Judge




1
    The Court will provide Scharfenburg’s and Dunn’s addresses to the Clerk’s Office.


                                                          3
Case 7:16-cv-02417-PMH Document 127 Filed 06/17/20 Page 4 of 4



            DEFENDANTS AND SERVICE ADDRESSES


    Gregory Scharfenburg
    Address to be provided to the Clerk’s Office

    Heather Dunn
    Address to be provided to the Clerk’s Office

    Donald Hobson
    Marcy Correctional Facility
    9000 Old River Rd.
    Marcy, NY 13403

    Empire State Ambulance
    10 South White St.
    Poughkeepsie, NY 12601
